Citation Nr: 0206839	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  98-14 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for overuse syndrome 
of the left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
September 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought. 

The case was previously before the Board in January 2000, at 
which time it was Remanded to afford the veteran a 
comprehensive medical examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  The objective evidence fails to demonstrate subluxation 
or lateral instability at any greater than a slight level of 
impairment bilaterally.  

3.  The objective evidence fails to demonstrate either knee 
is restricted by limitation of flexion to 45 degrees or more 
or limitation of extension to 10 degrees or more.


CONCLUSIONS OF LAW

1.  The schedular criteria for rating greater than 10 percent 
for arthritis of the right knee have not been met.  38 
U.S.C.A. §§ 1155, §§ 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, § 4.71a, including Codes 5010-
5260 (2001); see also new regulations at 66 Fed. Reg. 45630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159). 

2.  The schedular criteria for rating greater than 10 percent 
for overuse syndrome of the left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, §§ 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, § 4.71a, 
including Code 5257 (2001); see also new regulations at 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claims in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years. 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
and there are multiple VA examinations, treatment records, X-
ray reports and other medical records in the file.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claims.  There is nothing to 
suggest that there are other pertinent medical records which 
have not already been associated with the file.  In short, 
the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim, and the Board will 
proceed with appellate disposition on the merits.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   

Knee disabilities are generally evaluated under 38 C.F.R. 
§4.71a, Diagnostic Codes 5256-5261.  When a knee disability 
is rated under one of these diagnostic codes, a separate 
compensable evaluation may be available, under Diagnostic 
Codes 5003 or 5010, if there is medical evidence of 
arthritis.  In this case, multiple ratings have been assigned 
for each knee.

Although evaluation of the same disability, or the same 
manifestation of a service-connected disability under 
different diagnoses is to be avoided, the Court has held that 
separate disability ratings are possible in cases in which 
the veteran has separate and distinct manifestations of the 
same injury.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 
38 C.F.R. § 4.14 (1999).  In assigning different disability 
evaluations, the critical element is that none of the 
symptomatology for the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Esteban, 6 Vet. App. at 262. 

The VA General Counsel has issued two opinions pertinent to 
claims of entitlement to higher evaluations for knee 
disabilities.  These opinions reflect that a veteran who has 
x-ray evidence of arthritis and instability of the knee may 
be evaluated separately under Diagnostic Codes 5003 and 5257 
provided additional disability is shown.  VAOPGCPREC 23-97 
(July 1, 1997) (23-97); VAOGCPREC 9-98 (August 14, 1998) (9- 
98).  Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either 
Diagnostic Code 5260 or 5261, which include flexion limited 
to 60 degrees or extension limited to 5 degrees, or when 
there is painful motion such that it adds to the actual 
limitation of motion shown under Diagnostic Code 5260 or 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under Diagnostic Code 5003 and 38 C.F.R. § 
4.59, when a veteran technically has full range of motion 
that is inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Service connection for traumatic changes to the right knee 
(Diagnostic Code 5010) was established as 10 percent 
disabling effective from July 20, 1972.  Service connection 
for overuse syndrome of the left knee (Diagnostic Code 5257) 
was established as 10 percent disabling from May 20, 1992.  
The Board additionally observes that a separate 10 percent 
evaluation for instability of the right knee (Diagnostic Code 
5257) was assigned pursuant to an October 2000 rating 
effective from January 26, 1998; an additional separate 10 
percent evaluation was also assigned for degenerative changes 
of the left knee at that time.  

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

When there is limitation of motion demonstrated, such as is 
produced by arthritis, evaluation is pursuant to Diagnostic 
Codes 5260 or 5261.  Where there is limitation of leg flexion 
to 15 degrees, a 30 percent evaluation would be warranted.  
Where the limitation is to 30 degrees, a 20 percent 
evaluation is warranted.  A 10 percent evaluation is 
warranted where leg flexion is limited to 45 degrees.  Where 
limitation is at 60 degrees or more a noncompensable 
evaluation is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 10 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  

It bears emphasis that the primary concern in a claim for an 
increased evaluation is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  In Francisco, the 
Court stated that although a rating specialist was directed 
to review the recorded history of a disability in order to 
make an accurate evaluation, the regulations did not give 
past medical reports precedence over current findings.  
Francisco, 7 Vet. App. at 58. Hence, for purposes of 
application of the schedular criteria, the Board assigns the 
greater weight of probative value to the recent VA 
compensation examination conducted in April 2000 as well as 
more recent treatment records and the February 2001 
orthopedic examination.  The recent examinations, together 
with the supplement from August 2000, is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

At the April 200 examination, the veteran complained of heat, 
redness, instability, giving way, fatigability and lack of 
endurance.  He denied stiffness, locking and swelling.  
During periods of flare-ups, the examiner estimated no more 
than an additional functional impairment of 10 percent.  At 
the time of that examination, the veteran used a cane.  (He 
has since been using prosthetic knee brace).  The examiner 
noted that motion stopped when pain began.  Objectively, 
there was no evidence of edema, effusion, redness or heat 
appreciated.  Instability, weakness and tenderness was noted.  
Abnormal movement and guarding, characterized as slight, was 
documented by the examiner.  Range of motion was 92 degrees 
of flexion on the right and 114 degrees on the left.  
Extension was to 0 degrees bilaterally.  Degenerative joint 
disease of the right knee was diagnosed.  (Degenerative joint 
disease of the left knee was reported on the examiner's 
supplemental report from August 2000.)  The examiner reported 
pain and only slight limitation of motion.  He also reported 
little of no swelling and the absence of ankylosis.  There 
was no subluxation, no lateral instability or dislocation and 
no locking of the joints, loose motion, crepitance, deformity 
but there was weakness and fatigability presumably.  The 
functional limitation reported was reflected by the range of 
motion demonstrated.  The examiner also noted that normal 
range of motion was from 0-140 degrees, with 0 degrees of 
extension equaling full extension.  Some effect on 
employability was attributed to his knees.  The veteran's 
obesity was regarded by the examiner as a playing a bigger 
part, but the examiner conceded that the veteran's knees 
might impair the ability to exercise.

An August 2000 X-ray report of the bilateral knees noted 
minimal degenerative changes without significant joint space 
narrowing.  An MRI of the right knee from September 2000 
noted minimal joint effusion.  The collateral ligaments and 
extensor mechanism were intact.  A nondisplaced tear of the 
posterior horn of the medial meniscus was also noted.  There 
was lateral patellar subluxation and fairly severe 
degenerative changes in the lateral patellofemoral joint.  

At the February 2001 examination, the examiner noted range of 
motion from 0-120 degrees bilaterally.  He had crepitus on 
both sides, worse on the right.  He was tender to palpation 
on the medial line on the right side, nontender on the left.  
He was stable to varus and valgus test and had a negative 
Lachman bilaterally.  His options, arthroscopic procedure for 
meniscus repair and knee replacement, were not regarded as 
viable options at that juncture in light of the veteran's 
diabetes.

The preponderance of the evidence is against any higher 
evaluations than those currently assigned.  The objective 
evidence fails to demonstrate subluxation or lateral 
instability at any greater than a slight level of impairment.  
Likewise, neither knee is restricted by limitation of range 
of motion beyond that contemplated by the currently assigned 
10 percent disability evaluations.  

The Board also finds that the combined 40 percent evaluation 
for the bilateral knee disabilities adequately encompasses 
the veteran's objectively ascertainable functional impairment 
due to pain for the period in question.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001).  Moreover, there is no clinically 
identifiable pathology warranting extended discussion as to 
whether a separately assignable compensable rating is 
appropriate.

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's bilateral knee disabilities has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for traumatic arthritis 
of the right knee is denied. 

Entitlement to increased evaluation for overuse syndrome of 
the left knee is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

